19-01300-scc                  Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                    Pg 1 of 19



MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022
(212) 735-8600
Joseph T. Moldovan
Terence K. McLaughlin
Christopher Milito

Attorneys for S.B. Diamond Corp.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                                            Chapter 7
 THE D&M CAPITAL GROUP, LLC,                                                Case No. 19-11711 (SCC)
                                                                 Debtor.

 THE D&M CAPITAL GROUP, LLC,

                                                               Plaintiff,   Adversary Proceeding
                              v.
                                                                            Case No. 19-01300 (SCC)
 ESSEX GLOBAL TRADING, LLC, ALEKS PAUL,
 AND “JOHN DOES,” said names being fictitious
 and unknown,
                                       Defendants.
           -and-

 RADWAN DIAMOND & JEWELLERY TRADING,
 ULTIMATE DIAMOND CO,., S.B. DIAMMOND
 CORP., PALAWAN HOLDINGS LIMITED, and
 GEMCUT S.A.,

                                                   Nominal Defendants.

 ESSEX GLOBAL TRADING, INC.,

                                                   Third-Party Plaintiff,
                             v.

 MOTY SPECTOR,

                                                 Third-Party Defendant.


#10284147 v2 \027800 \0001
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59       Main Document
                                                   Pg 2 of 19



            OBJECTION OF S.B. DIAMOND CORP. TO TRUSTEE’S MOTION
              PURSUANT TO 11 U.S.C. § 105(A) AND FEDERLA RULE OF
           BANKRUPTCY PROCEDURE 9019(A) FOR AN ORDER APPROVING
          SETTLEMENT AGREEMENTS OF THE ADVERSARY PROCEEDINGS
              AND RELATED BANKRUPTCY AND INSURANCE CLAIMS

            S.B. Diamond Corp. (“SB Diamond”), a nominal party to the above-captioned

adversary proceeding (“Adversary Proceeding”) and a party in interest in this

chapter 7 case, respectfully submits this objection (“Objection”) to the Motion (the

“Settlement Motion”) of Alan Nisselson, Chapter 7 Trustee (“Trustee”) of the

estate of The D&M Capital Group, LLC (“Debtor”) for an Order approving a proposed

settlement (“Proposed Essex Settlement”) of the Debtor’s claims in the Adversary

Proceeding against Defendants Essex Global Trading, LLC and Aleks Paul

(“Defendants”).1 In support of its Objection, SB Diamond states as follows:

                                       PRELLIMINARY STATEMENT

            1.          SB Diamond is mindful that the Trustee is afforded considerable

latitude under Rule 9019 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) when it comes to settling or compromising claims pertaining

to property of the Debtor’s estate. However, this Adversary Proceeding is unusual

because, from its inception, certain of the property that the Debtor has sought to

recover from the Defendants (and which now forms a part of the settlement

consideration) does not belong to the Debtor.




1
            The Motion also seeks approval of an unrelated Insurance Settlement (as described more fully
            in the Motion), as to which SB Diamond takes no position.


#10284147 v2 \027800 \0001                            2
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 3 of 19



            2.          The Debtor acknowledged this when it filed its Complaint in 2019 and

expressly alleged therein that SB Diamond has “interests in [three of] the Precious

Stones that are the subject of this adversary proceeding.” (See Debtor’s Complaint,

ECF No. 20, at ¶ 22.) That is precisely why the Debtor named SB Diamond as a

“Nominal Defendant” in this action.

            3.          And yet, SB Diamond was not consulted as to the Proposed Essex

Settlement, was not involved in the negotiations of that settlement, and does not

consent to the Debtor’s attempt to convert and use SB Diamond’s property to strike

a settlement between the Debtor and Essex and use the proceeds thereof to pay

Debtor’s creditors exclusively.

            4.          The fundamental problem with the Debtor’s requested relief, stems from

the Debtor’s fundamental mischaracterization of the provenance of the three SB

Precious Stones (defined below). The facts are the reverse of how the Debtor has

presented its interest in the SB Precious Stones: SB Diamond has sole title to the SB

Precious stones. The Debtor has merely an economic interest in the SB Precious

Stones. The SB Precious Stones are simply not an asset of this estate and it is

axiomatic that the Debtor may not sell, use, dispose of, compromise, or do anything

with goods that are not property of the Debtor’s estate. Although the Debtor held

economic interests in these three stones, and (at various points in time) had them in

its possession with limited rights as a “consignee,” the record is clear that SB

Diamond held title to each of the three precious stones at all times and hold that title

today.


#10284147 v2 \027800 \0001                            3
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59            Main Document
                                                   Pg 4 of 19



            5.          As Judge Gerber held in another bankruptcy-related diamond

consignment case, the “true consignment” between SB Diamond and the Debtor that

took place here “is essentially an agency with a bailment.” In re Fine Diamonds, LLC,

501 B.R. 159, 178 (Bankr. S.D.N.Y. 2013).2 As a bailee/consignee, Debtor has no right

to deal with or to dispose of the property that SB Diamond consigned to Debtor.

            6.          To the extent Debtor receives any value from anyone (including Essex)

attributable to the consigned property, its obligation (and it has no discretion in this

respect) is to immediately turn it over to the consignor, SB Diamond. Because the

Proposed Essex Settlement does not propose to do that, SB Diamond objects to the

proposed settlement.




2
            In Fine Diamonds, the Debtor consigned diamonds to a non-debtor and the Court found that
            the non-debtor never obtained any ownership because title at all times remained with the
            consignor. 501 B.R. at 178-180. Although the roles are reversed, the legal principles applicable
            to diamond consignment are fully applicable here. Moreover, Debtor cannot rely on Fine
            Diamonds to claim that the SB Precious Stones became property of the Debtor’s estate by
            virtue of the Debtor’s purported downstream consignment to Essex because, as described
            below, the Debtor had no title rights to consign to Essex in the first place. Debtor’s rights were
            already limited by the original consignment from SB Diamond. The consignment memoranda
            with respect to those original consignments expressly state that the Debtor could not dispose
            of SB Diamond’s consigned stones in any way without SB Diamond’s consent. SB Diamond
            never gave any consent for a downstream consignment to Essex and the Debtor has never
            alleged that any such consent was given.


#10284147 v2 \027800 \0001                              4
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59         Main Document
                                                   Pg 5 of 19



                                         FACTUAL AND LEGAL
                                       GROUNDS FOR OBJECTION

              SB Had Title To The Kashmir Sapphire (JR0182) At All Times
                  And The Debtor Never Had A Right To Dispose Of It
                        Without SB Diamond’s Express Consent

            7.          The first of the SB Precious Stones (also known as Item JR0182), is a

23.38 carat sapphire with two accompanying diamond “baguettes” (.89 and .83 carats,

respectively) set in a ring (the “Kashmir Sapphire Ring”). (Debtor’s Adv. Proc.

Complaint, ECF No. 20, at ¶ 25.)3

            8.          The economic interests associated with the Kashmir Sapphire Ring were

shared (on an equal 1/3 basis) between three partners: SB Diamond, the Debtor, and

Radwan Diamond and Jewellery Trading (“Radwan”). (Id. at ¶ 28.)

            9.          However, as evidenced by consignment memoranda that the Debtor

itself attached to its complaint in the Adversary Proceeding, title to and control over

the Kashmir Sapphire Ring resided in SB Diamond at all times.

            10.         Specifically, as the Debtor concedes in its Adversary Proceeding, “by

[consignment] memo dated February 26, 2019, . . . SB [Diamond] consigned the

Kashmir Sapphire [Ring] to the [Debtor]. (Id. at ¶ 29 (emphasis added).) A true and

correct copy of that consignment memo (which was also annexed as Exhibit E to the

Adversary Proceeding Complaint) is annexed hereto as Exhibit A.




3
            For ease of reference, the Debtor’s Adversary Proceeding Complaint in the action against Essex
            will be referred to hereinafter as the “Complaint.” (ECF No. 20.)


#10284147 v2 \027800 \0001                            5
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59      Main Document
                                                   Pg 6 of 19



            11.         The February 26, 2019 consignment memorandum reflects that the

Kashmir Sapphire Ring had a value of $7,000,000.00 as of the date of consignment.

By countersigning the memorandum, the Debtor acknowledged that value.

            12.         The February 26, 2019 consignment memo clearly and unambiguously

sets forth the limitations under which the Debtor received the Kashmir Sapphire

Ring as SB Diamond’s consignee:

                        The merchandise described below is delivered to the undersigned.
                        . . on memorandum, at your risk from all hazards, regardless of
                        the cause of the loss or damage, only for examination and
                        inspection by prospective purchasers, upon the express condition
                        that all such merchandise shall remain the property of S.B.
                        DIAMONDS CORP. (“S.B.”) and shall be returned on demand, in
                        full, in its original form. Until the merchandise is returned and
                        actually received by S.B., you shall remain fully responsible (both
                        – personally and in your representative capacity) for the
                        merchandise, and in the event of damage or loss, whether caused
                        by you or by another, whether or not under your control, you will
                        indemnify S.B. immediately by payment of the stated value which
                        represents the extent of the actual loss (and is not intended to
                        constitute a price for the sale for the merchandize), plus legal fees
                        of twenty percent (20%) of the memorandum value, plus costs,
                        disbursement and interest (at the maximum legal rates), if the
                        matter is forwarded to an attorney. . . . You acquire no right or
                        authority to sell, pledge, hypothecate or otherwise dispose of the
                        merchandise, or any part thereof, by memorandum or otherwise,
                        . . . A sale of all or any portion of the merchandise shall occur only
                        if an when S.B. agrees and you shall have received from S.B. a
                        separate invoice.

(Exhibit A (emphasis and bolding added).)

            13.         Thus, the consignment memo makes clear that SB Diamond retained

title to the Kashmir Sapphire Ring at all times.

            14.         This is fully consistent with New York law. In re Fine Diamonds, LLC,

501 B.R. at 180 (Gerber, J.) (finding that consignment of diamonds “on memo”
#10284147 v2 \027800 \0001                            6
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 7 of 19



constitutes a “true consignment” and that “title did not pass to the [consignee] during

these consignment transactions”). As Judge Gerber found, “Under caselaw applying

New York law, a debtor that consigns goods to another retains title to those goods . .

. .” 501 B.R. at 176. Judge Gerber further noted that “the failure to file a financing

statement does not” undermine or preclude the finding of a consignment. Id. at 179.

            15.         Judge Gerber’s determinations in Fine Diamonds comports with New

York law generally. See, e.g., House of Diamonds v. Borgioni, LLC, 737 F. Supp.2d

162, 171-72 (S.D.N.Y. 2010) (granting summary judgment on claim for conversion

where plaintiff alleged it sent Defendant diamonds on consignment and defendant

failed to return them upon request and noting “According to the consignment

memoranda, the diamonds were the sole property of House of Diamonds [the

consignee], and Zrelak did not have a right to sell them without approval.”) (emphasis

added); Gem Source Intern., Ltd. V. Gem Works N.S. L.L.C., 258 A.d.2d 737, 374 (1st

Dep’t 1999) (“Defendant’s resale of the diamonds was inconsistent with the

consignor's “ownership” of the goods.”); Wood v. Proudman, 122 A.D. 826, 828 (1st

Dep’t 1907) (“The consignment memorandum clearly apprised the defendant of the

fact that his firm had no authority to sell the diamonds until they reported to the

plaintiffs the selections made, and obtained the approval of the plaintiffs. The title to

the diamonds remained in the plaintiffs, and never passed to the defendant's firm.”)

(emphasis added). See also, In re Whitehall Jewelers Holdings, Inc. 2008 WL 2951974,

2008 Bankr. LEXIS 2120 (Bankr. Del. July 28, 2008) (Debtors request for permission

to sell consigned jewelry in connection with a Section 363 sale of all of its assets, was


#10284147 v2 \027800 \0001                            7
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59     Main Document
                                                   Pg 8 of 19



denied pending the commencement of adversary proceedings to “determine the

validity, priority, or extent of [an] interest in property”). No such determination is

required here. The Precious Stones are subject to a “True Consignment,” as was the

situation in the case before Judge Gerber. Title in a True Consignment always resides

in the consignor.

            16.         The consignment memorandum similarly makes clear that the Debtor

did not have any right to dispose of the Kashmir Sapphire Ring, or even any part of

it, in any way and that, upon demand, the Debtor was obligated to return the

Kashmir Sapphire Ring in full (not some portion of it) in its original form.

            17.         If the Debtor did not believe in the accuracy and truth of the information

set forth in the February 26, 2019 consignment memorandum (including, without

limitation, the express statement that title to the Kashmir Sapphire remained “the

property of SB” Diamond), then the Debtor should not have countersigned the

consignment memorandum. The Debtor certainly cannot disclaim that information

now, long after having done so.

            18.         In violation of the consignment memo,4 and without SB Diamond’s

consent or authorization, the Debtor purported to further consign the Kashmir

Sapphire Ring to Essex by memorandum dated May 17, 2019. (Complaint ¶ 72.)




4
            Contrary to the allegation in the Debtor’s Adversary Proceeding, (Complaint ¶ 30), SB
            Diamond’s consignment of the Kashmir Sapphire to the Debtor did not confer any authority
            on the Debtor to “consign it to others” without SB Diamond’s consent. No such authority is
            stated anywhere in the consignment memo. (See Exhibit A.)


#10284147 v2 \027800 \0001                            8
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 9 of 19



              SB Diamond Had Title To The Diamond (JR0280) At All Times
                  And The Debtor Never Had A Right To Dispose Of It
                           Without SB Diamond’s Consent

            19.         The Second of the SB Precious stones (Item JR0280) is a 10.02 carat

diamond (“Diamond”). (Complaint ¶ 34.)

            20.         The economic interests associated with the Diamond were shared (on an

equal 1/2 basis) between SB Diamond and the Debtor. (Id. at ¶ 35.)

            21.         However, as with the Kashmir Sapphire, title to and control over the

Diamond resided in SB Diamond at all times. As the Debtor concedes in its Adversary

Proceeding, SB diamond consigned the Diamond to the Debtor by consignment memo

dated December 4, 2018. (Id. at ¶ 36.) A true and correct copy of that consignment

memo (which was also annexed as Exhibit J to the Adversary Proceeding Complaint)

is annexed hereto as Exhibit B.

            22.         The December 4, 2018 consignment memorandum reflects that the

Diamond had a value of $1,202,400.00 as of the date of consignment. By

countersigning that memorandum, the Debtor acknowledged that value.

            23.         The December 4, 2018 consignment memo contains the identical

language as that quoted above from the February 26, 2019 consignment

memorandum. (Exhibit B.)

            24.         Thus, the consignment memo makes clear that SB Diamond retained

title to the Diamond at all times. It similarly makes clear that the Debtor did not

have any right to dispose of the Diamond, or even any part of it, in any way and




#10284147 v2 \027800 \0001                            9
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59        Main Document
                                                   Pg 10 of 19



that, upon demand, the Debtor was obligated to return the Diamond in full (not some

portion of it) in its original form.

            25.         If the Debtor did not believe in the accuracy and truth of the information

set forth in the December 4, 2018 consignment memorandum (including, without

limitation, the express statement that title to the Diamond remained “the property

of SB” Diamond, then the Debtor should not have countersigned the consignment

memorandum. The Debtor certainly cannot disclaim that information now. Long after

having done so.

            26.         In violation of the consignment memo, and without SB Diamond’s

consent or authorization, the Debtor purported to further consign the Diamond to

Essex by memorandum dated May 9, 2019. (Complaint ¶ 67.)

             SB Diamond Had Title To The Ruby (JR0306) At All Times And
                   The Debtor Never Had A Right To Dispose Of It
                          Without SB Diamond’s Consent

            27.         The third of the SB Precious Stones (Item JR03060) is a 7.02 crat ruby

set in a platinum ring with “Micro Pave” diamonds (“Ruby” and, together with the

Kashmir Sapphire and the Diamond, the “SB Precious Stones”). (Complaint ¶ 44.)

            28.         SB Diamond owns 100% of the Ruby. The Debtor’s sole economic interest

in the Ruby is a “profit participation” entitling it to 50% (together with SB Diamond)

of any profits attributable to a sale of the Ruby. (Id. at ¶¶ 44-45.)5



5
            Given that the Ruby’s value exceeds $3.5 million, and given that the total consideration paid
            by Essex under the Proposed Essex Settlement (for all precious stones including but not
            limited to the Ruby) is merely $350,000, none of the settlement consideration could possibly
            implicate the Debtor’s 50% “profit participation.”


#10284147 v2 \027800 \0001                           10
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 11 of 19



            29.         However, as with the Kashmir Sapphire, consignment memoranda

demonstrate that title to and control over the Ruby resided in SB Diamond.

Specifically, as the Debtor concedes in its Adversary Proceeding, SB Diamond

consigned the Ruby to the Debtor by consignment memo dated December 4, 2018. (Id.

at ¶ 46.) A true and correct copy of that consignment memo (which was also annexed

as Exhibit P to the Adversary Proceeding Complaint) is annexed hereto as Exhibit

B.

            30.         The December 4, 2018 consignment memorandum reflects that the Ruby

had a value of $3,510,000.00 as of the date of consignment. By countersigning that

memorandum, the Debtor acknowledged that value.

            31.         Thus, in the aggregate, the SB Precious Stones have value —

acknowledged by the debtor in consignment memoranda — totaling $11,712,400.00

            32.         The December 4, 2018 consignment memorandum contains the identical

language as that quoted above from the February 26, 2019 consignment

memorandum. (Exhibit B.)

            33.         Thus, the consignment memorandum makes clear that SB Diamond

retained title to the Ruby at all times. It similarly makes clear that the Debtor did

not have any right to dispose of the Ruby, or even any part of it, in any way and

that, upon demand, the Debtor was obligated to return the Ruby in full (not some

portion of it) in its original form.

            34.         If the Debtor did not believe in the accuracy and truth of the information

set forth in the December 4, 2018 consignment memorandum (including, without


#10284147 v2 \027800 \0001                           11
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59      Main Document
                                                   Pg 12 of 19



limitation, the express statement that title to the Ruby remained “the property of SB”

Diamond, then the Debtor should not have countersigned the consignment

memorandum. The Debtor certainly cannot disclaim that information now, long after

having done so.

            35.         In violation of the consignment memo, and without SB Diamond’s

consent or authorization, the Debtor purported to further consign the Ruby to Essex

by memorandum dated March 28, 2019. (Complaint at ¶ 64.)

      The Debtor Does Not Have The Right To Use Any Of The SB Precious
         Stones To Fund A Settlement From Essex, Nor To Retain The
        Settlement Proceeds Paid By Essex For The SB Precious Stones

            36.         Notwithstanding the deferential standards set forth in Bankruptcy Rule

9019, the Proposed Essex Settlement cannot and should not be approved because it

is (at least in part) funded by, and premised upon, the Debtor’s “disposition” (via

settlement) of property that simply does not belong to the Debtor and that it has no

right to dispose of. The Debtor never had title to any of the SB Precious Stones nor

any right to dispose of them (by settlement or otherwise) in a transaction with Essex

to the exclusion of SB Diamond.

            37.         Any value that Essex might be prepared to pay for the SB Precious

Stones (which notably must be far more than the paltry amount that the Debtor is

seemingly prepared to accept from Essex in the proposed settlement in order to be

acceptable to SB Diamond)6 must be paid to SB Diamond, not to the Debtor. SB


6
            SB has reviewed the objection filed by Ultimate Diamond Co. (ECF No. 111 et. seq.) in which
            Ultimate (among other things) opposes the Proposed Essex Settlement on the ground that the
            consideration proposed to be paid by the settling Defendants (approximately $350,000) is
            patently insufficient. SB Diamond joins in, and incorporates by reference herein, those
#10284147 v2 \027800 \0001                           12
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59      Main Document
                                                   Pg 13 of 19



Diamond consigned the three SB Precious Stones to the Debtor and, in so doing, title

to the three SB Precious Stones never passed to the Debtor. It resided at all times in

SB Diamond. New York law is crystal clear on this.

            38.         The fact that—in violation of the terms of the consignment from SB

Diamond—the Debtor purported to “dispose” of the SB Precious Stones by

purportedly further consigning them to Essex does not change the outcome nor give

rise to property rights that the Debtor never had to begin with. At most, that simply

reflects the Debtor’s conversion and theft of the SB Precious Stones and conveyance

of the stolen property to a third party. There is no scenario in which such conduct

entitles the Debtor—or its unsecured creditors—to cut out SB Diamond and enter

into a transaction with the third party transferee to obtain value (the exclusion of the

original owner) for the stolen property. Yet that is precisely what the Proposed Essex

Settlement contemplates.

            39.         Neither the Debtor nor this Court has the power to force SB Diamond,

a non-debtor, to consent to SB Diamond’s property being used to fund recoveries to

the Debtor’s unsecured creditors. Nothing in Rule 9019, the Bankruptcy Code,

applicable law or common fairness authorizes such a result.




            arguments. For the sake of brevity and to avoid unnecessary repetition, SB Diamond will not
            repeat those arguments herein.


#10284147 v2 \027800 \0001                           13
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 14 of 19



        Consideration Or Approval Of The Proposed Essex Settlement
   Will Impair The Parties Ability To Resolve Their Disputes Consensually
     As Directed By The Court By Prematurely Making Determinations
                As To Disputed Issues In The Debtor’s Favor

            40.         SB Diamond is mindful of the Court’s command to work expeditiously

and in good faith with the Trustee in an effort to reach a fair and equitable resolution

of the issues between itself and the Trustee.

            41.         SB Diamond’s counsel has already engaged with the Trustee’s counsel

in that regard and remains ready, willing, and able to continue doing so in good faith.

The discussions are ongoing and SB Diamond’s counsel has offered suggestions, by

way of an alternative to the Debtor’s Proposed Essex Settlement, that would allow

the parties to effectively jointly pursue Essex to hold it fully accountable for the full

value of the SB Precious Stones to the mutual benefit of both SB Diamond and the

Debtor (and its stakeholders). However, once the Debtor’s claims against Essex are

compromised at a steep discount, the ability and opportunity to pursue those

alternatives will be forever lost.

            42.         The Trustee’s pursuit of the Proposed Essex Settlement impairs, if not

destroys, the possibility that the parties can reach a fair and equitable resolution for

an additional reason as well.

            43.         The issue of what rights (if any) the Debtor has with respect to the three

SB Precious Stones—whether in a settlement or in any successful prosecution of the

Adversary Proceeding—is at the heart of the dispute that the Court has directed the

parties to try to resolve in good faith. The Debtor and Trustee contend that the SB

Stones are property of the Debtor’s estate and claim the right to recover those gems

#10284147 v2 \027800 \0001                           14
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 15 of 19



(or some value attributable to them) from the Defendants and use that value to fund

distributions to the Debtor’s creditors. The Debtor further contends that SB Diamond

is merely an unsecured creditor holding a prepetition breach of contract claim, and

that any recovery from the Debtor on account of the SB Precious Stones must be

processed through the Debtor’s bankruptcy and repaid in “bankruptcy dollars.”

            44.         The Trustee’s position is simply wrong, not grounded in the law, and

rejected and contradicted by the cases previously cited. For the reasons stated above,

the Trustee does not have authority or rights with respect to property consigned to it

by SB Diamond. It is simply incorrect that SB Diamond’s recovery on account of its

own property duly consigned to the Debtor “flows through the estate” as an unsecured

claim. To the contrary, the SB Precious Stones are not and never can be property of

the Debtor’s estate as Judge Gerber’s opinion in Fine Diamonds and numerous other

decisions make clear.

            45.         As title holder and consignor, control over any sale or disposition of the

SB Precious Stones rightfully belongs to SB Diamond. It is for SB diamond, not the

Debtor or its Trustee, to decide whether to “settle” with Essex, or anyone else, with

respect to the SB Precious Stones and, if so, for how much. When and if SB Diamond

ever obtains a recovery on account of the SB Precious Stones from Essex (by

settlement, judgment or otherwise), SB Diamond will (of course) be required to remit

to the Debtor’s estate the pro rata portion of such proceeds, less the pro rata costs

associated with collection, attributable to the Debtor’s economic interest in those

gems. But the Debtor, as consignee, cannot force SB as consignor to accept a steeply


#10284147 v2 \027800 \0001                           15
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 16 of 19



discounted settlement that the consignee desires to implement over the objection of

the consignor. The consignment memoranda do not give the Debtor or its Trustee any

such rights or powers.

            46.         If the Court were to approve the Settlement, the dispute between the

parties as to who “controls” the SB Precious Stones’ destination, and who receives the

proceeds from whatever disposition of those stones may eventuate, will have been

“called in favor” of the Debtor forever and for all time. There will be nothing left for

the parties to “discuss” or “resolve.” SB Diamond’s rights with respect to the SB

Precious Stones that all parties admit and concede were consigned by SB Diamond to

the Debtor will nevertheless have forever been extinguished in a manner prejudicial

to SB Diamonds.

            47.         The Trustee’s counsel has claimed that SB Diamond cannot object to the

Proposed Essex Settlement because, according to the Trustee, Defendants are paying

for, and the estate is receiving, settlement proceeds “only for the Debtor’s percentage

interest” in the SB Precious Stones. This argument is meritless for the simple reason

– previously stated – that the consignment memoranda simply do not give the Debtor

the right to dispose of the portion of the Debtor’s economic interest in the SB Precious

Stones.

            48.         Furthermore, the Trustee (as mere consignee) does not have the right to

strike a partial settlement with a third party to whom it never should have provided

SB Diamond’s consigned property in the first place and, thereby, force the consignor

to try to figure out what rights it has against the downstream recipient, and what


#10284147 v2 \027800 \0001                           16
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 17 of 19



effect the Debtor’s partial settlement has on those rights, while the party that SB

Diamond actually has privity with and who actually converted SB Diamond’s

property (the Debtor) washes its hands of all further responsibility.

            49.         For all of the foregoing reasons, SB Diamond respectfully submits that

the Debtor does not have the authority to enter into any settlement, on any terms,

with Essex related to the SB Precious Stones and, for that reason, approval for the

Proposed Essex Settlement must be withheld no matter how lenient the standards

may be under Bankruptcy Rule 9019.

Reservation Of Rights

            50.         Solely to the extent the Court decides (notwithstanding SB Diamond’s

objection) to approve the Proposed Essex Settlement, and without in any way waiving

SB Diamond’s arguments that the Motion should be denied, SB Diamond respectfully

argues that at, at the very least, any order approving and authorizing the Proposed

Essex Settlement must include the following language to fully protect SB Diamond’s

rights, as consignee, with respect to the SB Precious Stones in future litigation with

the Defendants:

            • Itemize, for each SB Precious Stone, the amount of the settlement

               consideration that is allocable to each SB Precious Stone so that SB

               Diamond’s rights and ability to obtain recovery for the remaining full

               value of each SB Precious Stone is preserved and quantified;

            • Each of the settling parties (including Essex and Mr. Paul

               individually) must acknowledge that, with respect to the SB Precious

#10284147 v2 \027800 \0001                           17
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59   Main Document
                                                   Pg 18 of 19



               Stones, the settlement pertains solely to the Debtor’s alleged economic

               interests in the SB Precious Stone and is without prejudice to all

               remaining (non-Debtor) economic interests in each SB Precious Stone;

            • The Debtor’s economic rights in the SB Precious Stones (i.e., 1/3

               economic interest in the Kashmir Diamond, 50% economic interest in

               the Diamond, and 50% profit participation interest in the Ruby) are

               extinguished by operation of the Proposed Essex Settlement, the

               consideration provided by Essex to the Debtor and accepted by the

               debtor for such interests in the Proposed Essex Settlement is full and

               complete satisfaction of any and all rights that Debtor has in such SB

               Precious Stones, and the Debtor waives any and all further claims as

               against SB Diamond or anyone else with respect to each of the SB

               Precious Stones in the event SB Diamond succeeds in recovering

               additional value from any other party attributable to any of the SB

               Precious Stones; and

            • Essex and Paul each acknowledge and agree that the Court’s approval

               of the Proposed Essex Settlement with the Debtor does not constitute,

               and will not be cited or used by either Essex or Paul as a claimed basis

               for a release, waiver, setoff, liability reduction or any other kind of bar

               of any and all rights or claims that SB Diamond has against Essex or

               Paul to recover the full value of the SB Precious Stones.




#10284147 v2 \027800 \0001                           18
19-01300-scc                 Doc 113   Filed 04/28/21 Entered 04/28/21 23:34:59       Main Document
                                                   Pg 19 of 19



                                               CONCLUSION

            51.         For all of the foregoing reasons, SB Diamond respectfully submits that

the Debtor lacks the authority to enter into the Proposed Essex Settlement insofar as

it involves the SB Precious Stones and the Court should therefore deny the Motion,

withhold approval of the Proposed Essex Settlement, and grant such other and

further relief as the Court deems just and proper.7

Dated: New York, New York
       April 27, 2021
                                                          MORRISON COHEN LLP



                                                   By:    /s/ Terence K. McLaughlin
                                                          Joseph T. Moldovan
                                                          Terence K. McLaughlin
                                                          Christopher Milito
                                                          909 Third Avenue
                                                          New York, New York 10022
                                                          (212) 735-8600
                                                          jmoldovan@morrisoncohen.com
                                                          tmclaughlin@morrisoncohen.com
                                                          cmilito@morrisoncohen.com


                                                          Attorneys for S.B. Diamond Corp.




7
            For the avoidance of doubt, SB Diamond has no objection to the Proposed Essex Settlement to
            the extent it involves precious stones other than the three SB Precious Stones. If the SB
            Precious Stones were to be expressly carved out of the Proposed Essex Settlement altogether,
            SB Diamond would have no remaining objection to the Proposed Essex Settlement.


#10284147 v2 \027800 \0001                           19
